Citation Nr: 0022827	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for Crohn's disease, for purposes of entitlement 
to VA benefits beyond health care and related benefits under 
38 U.S.C.A. Chapter 17.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran entered onto active duty in June 1962 and was 
honorably discharged in June 1964.  He subsequently reentered 
active service in January 1965, and was discharged in 
February 1966 under other than honorable conditions.

By a decision entered in November 1987, the Board of 
Veterans' Appeals (Board) determined that the character of 
the veteran's discharge from his second period of active 
service constituted a bar to VA benefits (apart from health 
care for any disabilities determined to be service connected) 
for the period from January 29, 1965, to February 16, 1996, 
because the discharge was considered to have been issued 
under dishonorable conditions.  Thereafter, in January 1991, 
the RO revisited the issue in light of VAOPGCPREC 18-90 (June 
13, 1990), and concluded that no change in the prior 
determination was warranted.  The veteran was notified of the 
RO's decision, but did not thereafter express a desire to 
appeal within one year.  See 38 C.F.R. § 19.129 (1990).

The RO disallowed the veteran's claim of entitlement to 
service connection for Crohn's disease, for purposes of 
entitlement to VA benefits beyond health care and related 
benefits under 38 U.S.C.A. Chapter 17, by decisions entered 
in December 1986, March 1987, September 1990, December 1991, 
and September 1994.  The RO concluded that Crohn's disease 
first evidenced itself during a period of active duty for 
which the veteran received a dishonorable discharge.  The 
present appeal comes to the Board on appeal from a February 
1997 decision by the RO that denied the veteran's application 
to reopen that claim.

This appeal was previously before the Board in June 1998, 
when it was remanded to the RO for further development.  The 
appeal was returned to the Board in May 2000.



FINDING OF FACT

By a written communication dated in May 2000, the veteran 
withdrew from appeal his application to reopen a claim of 
entitlement to service connection for Crohn's disease, for 
purposes of entitlement to VA benefits beyond health care and 
related benefits under 38 U.S.C.A. Chapter 17.


CONCLUSION OF LAW

The veteran's appeal, pertaining to an application to reopen 
a claim of entitlement to service connection for Crohn's 
disease, for purposes of entitlement to VA benefits beyond 
health care and related benefits under 38 U.S.C.A. 
Chapter 17, has been withdrawn.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.204 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal to the Board by 
submitting a written request to do so at any time before the 
Board promulgates a final decision on the matter in question.  
See 38 C.F.R. § 20.204(b) (1999).  When an appellant does so, 
the withdrawal effectively creates a situation where there is 
no longer an allegation of error of fact or law with respect 
to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 1991).

In the present case, the veteran, by a written communication 
dated in May 2000, withdrew from appeal his application to 
reopen a claim of entitlement to service connection for 
Crohn's disease, for purposes of entitlement to VA benefits 
beyond health care and related benefits under 38 U.S.C.A. 
Chapter 17.  In a letter directed to the Board, and received 
in June 2000, he stated, in pertinent part:

	I have got[ten] along for about (40) year[]s 
without [VA] and I sure [don't] need nothing 
[sic] from you now nor do I want anything 
from you. . .  (Please) don't [bother] me any 
more because I [don't] care what you do with 
my paper work[.  G]ive it [to] someone else 
for all I care about it[,] OK.  Just leave me 
alone.

As he has clearly expressed his desire to terminate his claim 
for benefits, and has done so in writing, the legal 
requirements for a proper withdrawal have been satisfied.  
38 C.F.R. § 20.204 (1999).  Consequently, further action by 
the Board on this appeal is not appropriate.  38 U.S.C.A. 
§ 7105(d) (West 1991).  The appeal is therefore dismissed.


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

